Citation Nr: 0816035	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A March 2006 private audiogram submitted by the veteran may 
indicate an increase in severity of the veteran's bilateral 
hearing loss since the most recent VA audiometric examination 
in March 2005.  It does not appear anywhere in the record 
that the RO considered or commented on this audiogram.  The 
RO must review and consider this evidence and readjudicate 
the claim.  See 38 C.F.R. §§ 19.29, 19.31 (2007).

Since the March 2006 private audiogram may indicate a 
worsening of the veteran's bilateral hearing loss, the 
veteran should be provided a new VA audiometric examination 
to determine the current status of the veteran's bilateral 
hearing loss.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board also notes that the veteran should be provided the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002).  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for bilateral hearing loss.  
The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that worsening 
on the claimant's occupational and daily 
life, or to provide, at least in general 
terms, the criteria beyond the effect of 
the worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the veteran may submit that 
are relevant to establishing increased 
compensation.  The veteran should then be 
afforded an appropriate period of time to 
respond. The RO should attempt to obtain 
any additional evidence identified by the 
veteran.

2.  The veteran should be scheduled for a 
VA audiometric examination.  As part of 
the examination the VA examiner should be 
provided the veteran's claim file and the 
examiner should comment and note the 
findings of the March 2006 private 
audiogram, translating the results into a 
numerical format for the RO to evaluate. 

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



